Case 1:17-cv-02897-TWP-MPB Document 134 Filed 07/01/20 Page 1 of 2 PageID #: 2221




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE                )
  OF THE NATIONAL ASSOCIATION             )
  FOR THE ADVANCEMENT OF                  )
  COLORED PEOPLE (NAACP), et al.,         )
                                          )
               Plaintiffs,                )
                     v.                   )     No. 1:17-cv-02897-TWP-MPB
                                          )
  CONNIE LAWSON, in her official          )
  capacity as Secretary of State of       )
  Indiana, et al.,                        )
                                          )
                                          )
               Defendants.                )


        Defendants Secretary of State Connie Lawson, and the Indiana Election

  Division Co-Directors, J. Bradley King and Angela M. Nussmeyer, in their official

  capacities, move to dismiss this case because it is moot.

        The plaintiffs brought this lawsuit to challenge Indiana’s use of information

  gathered through the Crosscheck system under Senate Enrolled Act 442. But the

  Indiana General Assembly amended that law in 2020 through SEA 334.

  Consequently, the case is moot, presents no case or controversy, and should be

  dismissed under Federal Rule of Civil Procedure 12(b)(1).

        For this reason and those described in the accompanying brief in support of

  this motion, the defendants respectfully request that the Court grant this motion

  and dismiss all claims against them.
Case 1:17-cv-02897-TWP-MPB Document 134 Filed 07/01/20 Page 2 of 2 PageID #: 2222




                                     Respectfully submitted,

                                     OFFICE OF THE INDIANA ATTORNEY GENERAL

        Date: July 1, 2020           By: Jefferson S. Garn
                                     Attorney No. 29921-49
                                     Section Chief, Administrative & Regulatory
                                     Enforcement Litigation

                                     Courtney L. Abshire
                                     Attorney No. 35800-49
                                     Deputy Attorney General

                                     Parvinder K. Nijjar
                                     Deputy Attorney General
                                     Attorney No. 33811-41




        OFFICE OF THE INDIANA ATTORNEY GENERAL
        Indiana Government Center South, 5th Floor
        302 West Washington Street
        Indianapolis, Indiana 46204-2770
        Phone: (317) 234-7119
        Email: Jefferson.Garn@atg.in.gov
